DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 06/06/2022. Claims 1-6 are now pending.
Allowable Subject Matter
Claims 1-6 are allowed.
As of claim 1, the closest prior art Lee et al. (US 20150103318 A1) teaches a stereoscopic image apparatus that is capable of minimizing loss of optical energy and improving quality of a stereoscopic image. As shown in FIG. 5, light, having been emitted from an image surface 19 and passed through a projection lens 20, is incident upon polarizing beam splitters (PBS) 21 and 22 in a state in which the light has a P-polarization and an S-polarization in a mixed state.  The polarizing beam splitter denoted by reference numeral 21 will be referred to as a first polarizing beam splitter and the polarizing beam splitter denoted by reference numeral 22 will be referred to as a second polarizing beam splitter. The polarizing beam splitters 21 and 22 may not be formed in a single flat plate shape. The polarizing beam splitters 21 and 22 may be formed such that a section defined by the polarizing beam splitters 21 and 22 are bent. The center of the polarizing beam splitters 21 and 22 may be located on an optical axis of incident light. The first polarizing beam splitter 21 and the second polarizing beam splitter 22 may be connected to each other. The first polarizing beam splitter 21 and the second polarizing beam splitter 22 may be disposed such that the first polarizing beam splitter 21 and the second polarizing beam splitter 22 face in different directions. Lee does not anticipate or render obvious, alone or in combination, a tilted mirror comprising a central region including a hole for allowing the light to pass therethrough, and a peripheral region including one surface having a concave tilted structure and the other surface having a planar structure; a concave mirror comprising a central region including a hole having a size capable of encompassing the tilted mirror, and a peripheral region having an entirely concaved bending structure; and a planar mirror comprising a central region including a hole therein, and a peripheral region having a flat doughnut structure, wherein the changing mirror, the tilted mirror, the rotating mirror and the planar mirror are arranged such that the light of which path is changed by the changing mirror passes through the central region of the tilted mirror, the light directs onto the rotating mirror, the light is reflected toward the one surface of the peripheral region of the tilted mirror, the light is reflected toward the peripheral region of the planar mirror, the light is reflected onto the concave mirror, and the light passes through the central region of the planar mirror, and wherein the concave mirror encloses the tilted mirror under the rotating mirror.
Claims 2-6 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Lee et al. (US 20150103318 A1) teaches a stereoscopic image apparatus that is capable of minimizing loss of optical energy and improving quality of a stereoscopic image is disclosed. The stereoscopic image apparatus includes a polarizing beam splitter to reflect or transmit incident light based on polarization components of the light to split the light in at least three different directions, a reflective member to reflect the light reflected by the polarizing beam splitter to a screen, at least one modulator to modulate the light reflected by the reflective member and the light transmitted through the polarizing beam splitter, and a refractive member disposed in an advancing direction of light to be incident upon the polarizing beam splitter to refract the light to be incident upon the polarizing beam splitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882